DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 19 December 2019.
Claims 1-15 are pending and have been presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WATANABE (U.S. Patent Application Publication #2004/0088505) in view of SHANG (U.S. Patent Application Publication #2020/0241970) and WALLS (U.S. Patent Application Publication #2012/0254508).

1. WATANABE discloses An information processing apparatus comprising: a master storage (see [0029]: primary storage system) that is a nonvolatile semiconductor memory (see SHANG below); a slave storage (see [0030: secondary storage) that is a nonvolatile semiconductor memory (see SHANG below); a determination unit configured to determine a free storage area of the master storage (see [0040]: unused storage in the primary disk is located); an instruction unit configured to provide an instruction to write dummy data into the area determined by the determination unit (see [0040]: unused areas of the primary disk are filled with NULL data); and a control unit configured to perform one of rebuild control to rebuild the slave storage on a basis of the master storage and mirroring control on the master storage and the slave storage (see [0041]: initial copy between the primary and secondary storage, this synchronizes the primary and secondary storage units – rebuilding a mirror), wherein the instruction unit provides an instruction to write dummy data into the free area before rebuild is performed under the rebuild control of the control unit (see [0040]-[0041]: NULL data is written to the storage before the copying process).

SHANG discloses that the master and slave storage are nonvolatile semiconductor memory (see [0012]: mirrored operations of a storage system using SSD’s).  SSD’s offer many advantages over disk drives, including lower seek time and lower susceptibility to damage from physical shock (see WALLS [0003]-[0005]).  Additionally, many SSD’s use the same interface as HDD’s, making replacement easy (see WALLS [0006]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by WATANABE to use nonvolatile semiconductor storage for the master and slave storage as disclosed by SHANG.  One of ordinary skill in the art would have been motivated to make such a modification in order to take advantage or the lower seek time and physical resiliency offered by SSD’s, as taught by WALLS.  WATANABE, SHANG, and WALLS are analogous references as all are directed to storage arrays.

2. The information processing apparatus according to Claim 1, wherein upon completion of the rebuild under the rebuild control of the control unit, the control unit switches the control mode thereof to a mirroring control mode (see WATANABE [0033]: the goal is for mirrored operation, therefore after the synchronization the volumes will operate as a mirror).

(see SHANG [0029]: delete operation), wherein the instruction unit sends, to the control unit, a Trim command to delete data stored in the storage area corresponding to a logical address deleted by the delete unit (see SHANG [0030]: TRIM command).  The use of a delete operation coupled with a TRIM command keeps the primary and secondary storage synchronized when a user deletes data.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by WATANABE to perform a delete operation and send a TRIM command, as disclosed by SHANG.  One of ordinary skill in the art would have been motivated to make such a modification to keep data synchronized between mirrored volumes when a user deletes data, as taught by SHANG.  WATANABE and SHANG are analogous references as they are both directed to maintaining mirrored storage.

4. The information processing apparatus according to Claim 1, wherein upon receipt of an instruction to write dummy data from the instruction unit, the master storage writes dummy data into the entirety of the free area (se WATANABE [0040]: all the unused areas are filled with NULL data).

(see WATANABE [0040]-[0041]: cleanup unit identifies the unused areas).

6. The information processing apparatus according to Claim 5, wherein the acquisition unit acquires the storage information on a basis of startup of the information processing apparatus (see WATANABE [0040]: initialization of the two volumes can be considered the startup information).

7. The information processing apparatus according to Claim 5, wherein the control unit starts the rebuild control on a basis of the storage information acquired by the acquisition unit (see WATANABE [0042]-[0045]: copying operation).

12. The information processing apparatus according to Claim 1, wherein the dummy data is data consisting of all High level (see WATANABE [0042]: NULL data can be all ones).

13. The information processing apparatus according to Claim 1, wherein the master storage and the slave storage are solid-state drives (SSDs) (see SHANG [0027]: SSD).

14. WATANABE discloses A method for controlling an information processing apparatus including a master storage that is a nonvolatile semiconductor memory (see SHANG below) and a slave storage that is a nonvolatile semiconductor memory (see SHANG below), the information processing apparatus being subjected to rebuild control (see [0041]: initial copy between the primary and secondary storage, this synchronizes the primary and secondary storage units – rebuilding a mirror), the method comprising: determining a free storage area of the master storage  (see [0040]: unused storage in the primary disk is located); causing the determined area to be written with dummy data (see [0040]: unused areas of the primary disk are filled with NULL data); and rebuilding the slave storage on a basis of the master storage upon completion of the writing (see [0041]: initial copy between the primary and secondary storage, this synchronizes the primary and secondary storage units – rebuilding a mirror).
WATANABE fails to disclose that the master and slave storage are nonvolatile semiconductor memory.
SHANG discloses that the master and slave storage are nonvolatile semiconductor memory (see [0012]: mirrored operations of a storage system using SSD’s).  SSD’s offer many advantages over disk drives, including lower seek time and lower susceptibility to damage from physical shock (see WALLS [0003]-[0005]).  Additionally, many SSD’s use the same interface as HDD’s, making replacement easy (see WALLS [0006]).


15. The method according to Claim 14, further comprising: upon completion of the rebuild, switching a control mode of the master storage and the slave storage to a mirroring control mode (see WATANABE [0033]: the goal is for mirrored operation, therefore after the synchronization the volumes will operate as a mirror); performing logical delete on the storages in the mirroring control mode (see SHANG [0029]: delete operation); and deleting data stored in the storage area corresponding to the deleted logical address (see SHANG [0030]: TRIM command).  The use of a delete operation coupled with a TRIM command keeps the primary and secondary storage synchronized when a user deletes data.
It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by WATANABE to perform a delete operation and send a TRIM command, as disclosed by SHANG.  One of ordinary skill in the art would have been motivated to make such a modification to keep data synchronized .

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030.  The examiner can normally be reached on Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136